FERGUSON, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
This case was tried with United States v Brice, 17 USCMA 336, 38 CMR 134, this day decided. For the reasons set forth in that opinion, I agree that the specification of Additional Charge I does not allege the offense of attempted sale of marihuana. Though not granted, the case likewise involves the issue of the convening authority purporting to convert a reduction in confinement which he was bound to make under a pretrial agreement into forfeitures of pay. For the reasons stated in Brice, supra, I am of the view that such “commutation” is unlawful and that the sentence, as approved, exceeds the pretrial agreement. Accordingly, I register my disagreement.
I would return the case to the board of review for reduction of the sentence to the limits of the pretrial agreement as well as reassessment in light of the eliminated charge.